Case 1:18-cv-05865-NRB Document 8 Filed 11/02/18 Page 1 of 2

MOL()D SPITZ & DeSANTIS, ;P.C.

ATToRNEYS AT LAW
1430 BRoADWA'Y, 21sT FLooR
NEW YoRK, NY 10018
PHoNE (212) 869-3200 FAX (212) 869-4242
aspitz@molodspitz.com

www.molodspitz.com
NEw JERSEY OFFICE*
35 JoURNAL SQUARE,'SuiTE 1005
JERS`EY ClTY, NJ 07306
(201) 795-5400
*REPLY To NEW YoRK OFFICE

November 2, 2018

VIA ECF

Honorable Naomi R. Buchwald
Daniel Patrick Moynihan
United States Courthouse

500 Pearl Street

NeW York, New York 10007

Re: Plaintiff: Michelle Clark
Insured: Target Corporation

Date of Loss: 1/05/2018

Claim Number: 000298756G-0001
Our File Number: TARG-545
Docket No.: l8-cv-05 865

Dear Honor_able Judge Buchwald:

Our firm represents the defendants Target Corporation in the above referenced matter.
This is a joint letter submitted with the consent of plaintiffs counsel. This letter is in accordance
With a directive by the Court to file a joint letter on the status of discovery.

Plaintift’s deposition was conducted on October 18, 2018. Plaintiff served her responses
to interrogatories on October 23, 2018 and received on October 31, 2018. Defendant’s deposition
Was scheduled to be held on October 25, 2018, however, due to a pre-planned business trip this
deposition Was adjourned to November 30, 2018. The plaintiff also just served her demand for
interrogatories received on October 31, 2018. Therefore, We Will require until year 'end to
complete fact discovery.

MoLoD SPx'rz & DESANTIs, P.C.

Case 1:18-cv-05865-NRB Document 8 Filed 11/02/18 Page 2 of 2

Upon completion of fact discovery, and prior to conducting medical expert exchanges
and depositions, weid request a conference to discuss settlement

Respectfully submitted,
MOLOD SPITZ & DeSANTIS, P.C.

Byr /%\

' Alice S tz
AS:

Cc: John G. Papadopoulos, Esq.

MoLQI) SPsz 8c Dl-:SAN'ns, P.C,

